BYED, J.
The judgment in this case was premature. Code, § 2698. "We cannot assent to tbe conclusion of tbe attorney for appellee, in bis learned argument, tbat tbe above section of tbe Code bas been modified or repealed by tbe statutes and rules of court to wbicb be refers. Tbe other questions having any merit, raised on tbe record and in' tbe argument of counsel, will not again arise in this case, in die same form as now presented, and we therefore see no necessity for their adjudication.
Let tbe cause be reversed and remanded.